 In the Matter of J. H. PATTERSON Co.,EMPLOYERandGENERAL CHAUF-,FEURS,HELPERS, AND SALES- DRIVERS, LOCAL325,- IBT,AFL,PETITIONERCase No. 13-RC-121.-Decided August 31, 19/18DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer filed a "Special and Limited Appearance" for'the purpose of moving to dismiss the petition herein on the ground thatthe Employer is not engaged in commerce within the meaning of theAct.The Employer is an Illinois corporation engaged in the sale anddistribution of,building materials, coal, and fuel oil from its yards inRockford, Huntley, Marengo, Garden Prairie, Rochelle, and Freeport,Illinois.Only the Rockford yard is involved in this proceeding. Dur-ing the period April 1, 1947, to April 1, 1948, 289 carloads of buildingmaterials, coal, and fuel oil were shipped by rail to the Rockford,yard.Ofthis number, 149 carloads, valued at more than $250,000,originated outside the State.The close relationship between enterprises of this nature which dis-tribute building materials, and the building-construction industry,over which we have recently asserted jurisdiction, logically compelsthe exercise of our jurisdiction in the instant case.The Employer's,motion to dismiss is therefore denied, and we find, contrary to the con-tention of the Employer, that its operations affect commerce withinthe meaning of the Act1Matter of Central Sash and Door Company,77 N. L.R. B. 418.79 N. L.R. B., No. 48.355 356DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The labor organization named below claims to represent em-ployees of the Employer.3.A question of representation exists concerning the representationof employees of the Employer, within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.-4.The following employees of the Employer constitute a unit appro-priate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act : All truck drivers and helpers at the Employ-er'sRockford, Illinois, yard, excluding all other employees, guards,yardmen, servicemen,2 and all other supervisors.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, among the em-ployees in the unit found appropriate in paragraph numbered 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by General Chauffeurs, Helpers, and Sales Drivers, Local. 325,IBT, AFL.CHAIRMANHERZOG and MEMBERMURDOCKdissenting:We do not share the Employer's view that the Board is wholly with-out power in this matter.But we alsodo not shame our colleagues'desire to exercise the jurisdiction which appearssustainable as a pure7The record shows that the yardmen and servicemen exercise supervisory authoritywithin the meaning of the amended Act. J.H. PATTERSON CO.357matter of law.As wesaid inMatter of Liddon-White,76N. L. R. B.1181, "the fact that thisBoard may do something does not mean that itmust or should."This small company'sbusiness is essentially local in character.Although half the buildingmaterials, fuel oil and coal that passthrough thisyard originates outside Illinois, all is sold, used, and comesto rest in the immediatevicinity of the cityof Rockford.The factthat some ofthe materials which theEmployer distributes may ulti-mately beused inlocal buildingconstruction is not, in our opinion,sufficient warrant for extending the operations of this overburdenedBoard to the relations of parties whose affairs can have little practicaleffect upon commerce between the States.809095-49-vol 7924